IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



SUSAN R. KOPP,                                     No. 71025-7-


                      Respondent,                  DIVISION ONE


               v.



WASHINGTON STATE DEPARTMENT                        UNPUBLISHED
OF EMPLOYMENT SECURITY,
                                                    FILED: December 22. 2014
                      Appellant.



       Cox, J. — An employee who is discharged for "misconduct connected with

his or her work" is disqualified from receiving unemployment compensation

benefits.1 The Commissioner of the Employment Security Department affirmed

the order denying Susan Kopp unemployment benefits. On judicial review, the

superior court reversed the Commissioner's decision and awarded Kopp

unemployment benefits and attorney fees. Because Kopp fails in her burden to

show that the Commissioner's decision was invalid, we reverse the decision of

the superior court.




        RCW 50.20.066(1).
No. 71025-7-1/2


       Kopp worked as a plate shop mounter for Pliant Corporation. Pliant

required its employees to immediately report all fires to a supervisor. Pliant also

required its employees to "report all unsafe conditions." Kopp received training

on these rules and acknowledged in writing that she understood them.

       In 2012, Kopp worked a night shift for Pliant. She took a break during her

shift and went outside. She noticed smoke and glowing embers on an "8 inch

square" of the bark covered ground. Kopp did not see any flames.

       Kopp returned to the building and informed her co-worker, who was not

her supervisor, about the fire. She attempted to put out the fire by pouring water

on it. She filled a small trash can with water, carried it outside, and poured it on

the fire. She repeated this process several times. Kopp believed she had

extinguished the fire, and she returned to work. But her attempt to extinguish the

fire was unsuccessful.

       About one hour later, the ground was smoldering. Kopp's co-workers

reported the fire and Kopp's supervisor called the fire department. The

firefighters extinguished the fire.

       Following this incident, Pliant discharged Kopp for violating company and

safety rules by failing to report the fire.

       Kopp applied for unemployment benefits. The Employment Security

Department initially determined that Kopp had not committed misconduct and

qualified for benefits. Pliant appealed.

       After a hearing, an administrative law judge (ALJ) of the Office of

Administrative Hearings concluded that Kopp had committed misconduct and
No. 71025-7-1/3


was therefore ineligible for benefits. The ALJ entered written findings of fact,

conclusions of law, and an order.

         Kopp petitioned for review to the Commissioner of the Employment

Security Department. The Commissioner affirmed the ALJ's decision, adopting

all of the ALJ's findings of fact and conclusions of law.

         Kopp then petitioned for judicial review to King County Superior Court.

The superior court held that the Commissioner erred by concluding that Kopp

committed misconduct. Instead, it concluded that Kopp committed ordinary

negligence or an error in judgment. Thus, the superior court held that Kopp was

eligible for unemployment benefits. It also awarded Kopp attorney fees and

costs.


         The Department appeals.

                     AWARD OF UNEMPLOYMENT BENEFITS

         The Department argues that the Commissioner correctly concluded that

Kopp was terminated for misconduct. We agree.

         The Washington Administrative Procedure Act (WAPA) governs judicial

review of the state employment commissioner's decisions.2 Under WAPA, "[t]his

court sits in the same position as the superior court" and reviews the

commissioner's decision.3 The party seeking to overturn the commissioner's




         2 RCW 50.32.120.

         3 King County Pub. Hosp. Dist. No. 2 v. Dep't of Health, 178 Wn.2d 363,
372, 309 P.3d 416 (2013).
No. 71025-7-1/4


decision, Kopp in this case, bears the burden of demonstrating that the decision

is invalid.4

        This court reviews the commissioner's conclusions of law de novo, but

gives "substantial weight to the agency's interpretation of the statutes it

administers."5 "The court affirms [the commissioner's] factual findings unless

they are not supported by substantial evidence."6 This court accepts

unchallenged factual findings as true.7 Whether an employee committed

misconduct is "'a mixed question of law and fact.'"8 "On mixed questions of law

and fact, [the court] determine^] the law independently and then appl[ies] the law

to the facts as found by the agency."9

        An individual discharged for misconduct cannot receive unemployment

benefits.10




        4 RCW 34.05.570(1 )(a).

      5 Kirbv v. Emp't Sec. Dep't. 179 Wn. App. 834, 843, 320 P.3d 123, review
denied, 181 Wn.2d 1004 (2014).

        6 King County Pub. Hosp. Dist. No. 2, 178 Wn.2d at 372.

       7 Campbell v. Emp't Sec. Dep't, 180 Wn.2d 566, 573, 326 P.3d 713
(2014).

        8 Kirbv, 179 Wn. App. at 845 (quoting Tapper v. Emp't Sec. Dep't, 122
Wn.2d 397, 402, 858 P.2d 494 (1993)).

       9 Hamel v. Emp't Sec. Dep't. 93 Wn. App. 140, 145, 966 P.2d 1282
(1998).

        10 RCW 50.20.066(1).
No. 71025-7-1/5


                             Termination for Misconduct

       The Department argues that the Commissioner correctly concluded that

Kopp was terminated for misconduct. We agree.

       RCW 50.04.294 defines misconduct in two ways. First, it gives a non-

exhaustive, general definition of misconduct.11 Second, RCW 50.04.294(2) lists

several acts that are misconduct per se because they "signify a willful or wanton

disregard of the rights, title, and interests of the employer or a fellow

employee."12 One act that is misconduct is violating "a company rule if the rule is

reasonable and if the claimant knew or should have known of the existence of

the rule."13 "A company rule is reasonable if it is related to [the employee's] job

duties, is a normal business requirement or practice for [the employee's]

occupation or industry, or is required by law or regulation."14

       Under the Department's regulations, an employee "knew or should have

known about a company rule if [she] w[as] provided an employee orientation on

company rules, [or she] w[as] provided a copy or summary of the rule in

writing."15




       11 RCW 50.04.294(1).

        12 RCW 50.04.294(2).

        13 RCW 50.04.294(2)(f).

        14WAC 192-150-210(4).

        15 WAC 192-150-210(5).
No. 71025-7-1/6


       Here, the Commissioner properly concluded that Kopp committed

misconduct under RCW 50.04.294(2)(f) by violating a reasonable company rule.

        It is undisputed that Pliant required its employees to immediately report all

fires. Its fire policy states:

       In the event of fire (regardless of size) immediately report it to your
       supervisor. The person discovering the fire may attempt to
       extinguish the fire with a fire extinguisher if the fire is small enough
       to be handled with a fire extinguisher. If the fire is beyond the
       incipient stage (too large to handle with a fire extinguisher) the Kent
        Fire Department must be summoned immediately.!161

       This rule is reasonable. The policy merely requires employees to report

any fires that they encounter. And Kopp concedes that the company's fire policy

is reasonable, stating "the company policy that requires employees to report

unsafe conditions and events of fire to a supervisor is very likely a reasonable

company policy."17

       Additionally, the Commissioner adopted the ALJ's finding that Kopp

acknowledged in writing that she received a copy of this rule and understood it.

Kopp does not challenge this finding, which is thus a verity. Accordingly, Kopp

was aware of her employer's rule under the Department's regulations.18

        Finally, the adopted findings show that Kopp violated this rule:

        4. On August 15, 2012, [Kopp] observed a small fire just outside the
        work building ....




        16 Administrative Record at 101.

        17 Response Brief of Respondent at 17.

        18 WAC 192-150-210(5).
No. 71025-7-1/7


      5. [Kopp] attempted to put the fire out by filling a trash container
      with water. She was unsuccessful in extinguishing the fire.

      6. [Kopp] did not report to her supervisor that there was a fire.[19]

      Although Kopp contests these findings, substantial evidence supports

them. Kopp admitted that she saw smoke and glowing embers on the ground.

When the fire department arrived, it found a "small smoldering bark fire."20 Kopp

stated that she poured water over the embers to put them out. The fire

department noted that the fire had been partially extinguished with water, but an

area of about 3 feet by 6 inches was still smoldering. Kopp also admitted that

she never notified a supervisor about the fire.

       In sum, Kopp's employer had a reasonable rule that all employees were

required to report fires. Kopp was aware of this rule. And the Commissioner's

adopted factual findings, supported by substantial evidence, show that Kopp did

not report the fire to her supervisor. Accordingly, Kopp committed misconduct

under RCW 50.04.294(2)(f).

       Kopp argues that substantial evidence does not support the existence of a

fire, but rather shows that only a "smolder" existed. Specifically, Kopp asserts

that no witness "testified] that they personally observed any fire." This argument

makes no sense.




       19 Administrative Record at 110.

       20 Supplemental Administrative Record at 5.
No. 71025-7-1/8


       The record shows that witnesses described embers and smoking or

smoldering ground. This constitutes substantial circumstantial evidence that

there was a fire.

       Moreover, Kopp conceded at the superior court that "[w]hether the incident

was an actual fire or a smolder is not at issue." The attempt to revive on appeal

an argument abandoned below is not well taken.

       Kopp next argues that it was unreasonable for her employer to terminate

her for only one violation of the fire policy. To support this argument, she relies

on Henson v. Employment Security Department.21 That reliance is misplaced.

       That case involved an employee who was discharged for misconduct.

The unemployment compensation statute in effect at the time did not list acts that

were misconduct per se.22 Rather case law established that violation of a

reasonable company rule was misconduct.23 In Henson, the employer gave its

employee numerous chances to correct his behavior before it discharged him.24
Kopp argues that she should have received an opportunity to correct her

behavior, just as the employee in Henson did.




       21 113 Wn.2d 374, 779 P.2d 715 (1989).

       22 Former RCW 50.20.060 (1982).

       23 Henson, 113 Wn.2d at 378.

       24 jd at 375-76.

                                              8
No. 71025-7-1/9



       But the Henson court did not hold that the employer was required to give

the employee an opportunity to correct his behavior. The court merely held that

the employer's policies were reasonable.25

       Additionally, Kopp's basic argument is that Pliant's termination policy is

unreasonable. She argues that "the company's policy of terminating an

employee for one incident of an obvious mistake is certainly not reasonable."26

But under RCW 50.04.294(2)(f), this court determines whether Kopp violated a

reasonable company rule. Thus, this court examines Pliant's fire policy, not its

termination policy.

       Kopp also argues that Pliant's actions were unreasonable because it

actually terminated her to save costs. But this argument is not relevant to

whether her employer's rule is reasonable. And, as discussed later in this

opinion, this argument relies on evidence that the superior court incorrectly

admitted to supplement the administrative record. For these reasons, we reject

this argument.

              Ordinary Negligence or a Good Faith Error in Judgment

       The Department argues that the Commissioner correctly concluded that

Kopp's failure to report the fire was neither ordinary negligence nor a good faith

error in judgment. We again agree.

       RCW 50.04.294(3) states that misconduct does not include: "(b)

Inadvertence or ordinary negligence in isolated instances; or (c) Good faith errors



       25 Id, at 379.

       26 Response Brief of Respondent at 18-19.
                                             9
No. 71025-7-1/10



in judgment or discretion." In contrast, "[w]illful or wanton disregard of the rights,

title, and interests of the employer or a fellow employee" and "[deliberate

violations or disregard of standards of behavior" are misconduct.27 Under the

Department's regulations, behavior is willful when it is "intentional behavior done

deliberately or knowingly, where you are aware that you are violating or

disregarding the rights of your employer or a co-worker."28

       Here, the Commissioner properly concluded that Kopp did not commit

either ordinary negligence or a good faith error in judgment or discretion.

       Kopp did not commit ordinary negligence because her behavior was

willful. Kopp intentionally failed to report the fire. She described her failure to

notify her supervisor of the fire as "a poor decision." Kopp alleges in her brief

that it "skipped her mind to inform her supervisor." But Kopp does not provide

any citation to the record that supports this. And, the record does not show that

Kopp intended to comply with the policy and then failed to do so. Instead, her

failure to report the fire was "a poor decision."29

       And as discussed earlier, Kopp was aware of Pliant's fire policy. Thus,

although Kopp was aware of her employer's policy, she intentionally disregarded

it. Accordingly, Kopp acted willfully or deliberately, not negligently.

       Kopp also did not make a good faith error in judgment. She intentionally

violated a reasonable company rule. Pliant required its employees to report all



       27 RCW 50.04.294(1 )(a) and (b).

       28 WAC 192-150-205(1).

       29 (Emphasis added.)
                                              10
No. 71025-7-1/11


fires—it did not allow its employees to decide whether any particular fire should

not be reported. Thus, Kopp was not entitled to decide whether to report this fire.

She had a clear duty to report it, a duty that she chose to disregard.

       In sum, the Commissioner correctly concluded in this case that Kopp's

failure to report the fire was neither ordinary negligence nor a good faith error in

judgment.

       Relying on Wilson v. Employment Security Department, Kopp argues that

she did not commit misconduct but committed only ordinary negligence or a good

faith error in judgment.30 Wilson is distinguishable.

       In that case, an employee was discharged from a jewelry store after losing

diamonds.31 The employee failed to log in the diamonds and place them in a

safe, as company policy required him to do.32 He "fully intended to comply with

the [diamond logging] policy, but simply failed to do so in time to prevent the

losses."33 The court held that the employee had not deliberately decided to

disregard the policy, but had negligently delayed complying with the policy.34

       As discussed previously, this record contains no evidence that Kopp

intended to report the fire, but failed to do so. Instead, the record shows that



       30 Response Brief of Respondent at 22-23 (citing Wilson v. Emp't Sec.
Dep't, 87 Wn. App. 197, 940 P.2d 269 (1997)).

       31 Wilson, 87 Wn. App. at 198.

       32 id, at 199.

       33 jU at 203.

       34 Id,

                                             11
No. 71025-7-1/12


Kopp described her failure to report the fire as a "poor decision." Accordingly,

Kopp's failure to report the fire was not ordinary negligence.

       Kopp submitted Kirbv v. Employment Security Department as an

additional authority.35 At oral argument, she relied on Kirbv to argue that she

committed a good faith error. Her argument fails, because Kirbv is

distinguishable.

       In Kirbv, an employee was discharged after she did not comply with her

employer's directions.36 In that case, this court held that the employee had

committed a good faith error.37 The court reached that conclusion for two

reasons. First, it held that the employer's directions were not reasonable.38

Second, it held that the employee did not deliberately or willfully fail to comply

with the directions.39 Instead, the employee failed to comply because she was

confused.40

       Neither of those reasons applies to Kopp's case. Here, as discussed

earlier in this opinion, Kopp failed to comply with a reasonable company rule, not

an employer's unreasonable directions. Additionally, Kopp does not claim that



       35 Respondent's Statement of Additional Authorities at 1 (citing Kirbv v.
Emp. Sec. Dep't, 179 Wn. App. 834).

       36 Kirbv, 179 Wn. App at 840-41.

       37 ]d, at 850.

       38 Id, at 848-49.

       39 ]d, at 847.

       40 jd, at 850.

                                             12
No. 71025-7-1/13



she failed to report the fire because she was confused. Instead, she simply

made a "poor decision" not to report the fire. Accordingly, Kopp's argument is

unpersuasive.

                SUPPLEMENTATION OF ADMINISTRATIVE RECORD

      The Department argues that the superior court abused its discretion when

it supplemented the agency record. We agree.

      The superior court's review of agency action is generally confined to the

agency record. A court may admit evidence outside the agency record only in

"highly limited circumstances."41 And the evidence must "relat[e] to the validity of

the agency action at the time it was taken."42

      Additionally, the new evidence must regard: "(a) Improper constitution as a

decision-making body or grounds for disqualification of those taking the agency

action; (b) Unlawfulness of procedure or of decision-making process; or (c)

Material facts in rule making, brief adjudications, or other proceedings not

required to be determined on the agency record."43 Limiting the superior court to

the agency record ensures that the court acts as an appellate court, rather than

retrying the case.44




       41 Motlev-Motlev. Inc. v. PCHB, 127 Wn. App. 62, 76, 110P.3d812
(2005).

       42 RCW 34.05.562(1).

       43 id,

       44 Motlev-Motlev, 127 Wn. App. at 76.


                                            13
No. 71025-7-1/14



       Appellate courts review a trial court's decision to admit new evidence for

abuse of discretion.45 A trial court abuses its discretion when its "decision is

'manifestly unreasonable or based on untenable grounds or untenable

reasons.'"46 A "decision is 'based on untenable reasons,' [when] it is 'based on

an incorrect standard or the facts do not meet the requirements of the correct

standard.'"47

       Here, the superior court relied on RCW 34.05.562(1 )(c) and RCW

34.05.566(7) to admit new evidence. Neither of these provisions authorizes the

court's action.


       RCW 34.05.562 allows the court to admit evidence if it relates to "the

validity of the agency action at the time it was taken" and meets other

requirements.

        RCW 34.05.566(7) states, "The court may require or permit subsequent

corrections or additions to the record."

       In this case, the supplemental evidence was not about the validity of the

agency action. The evidence Kopp submitted allegedly shows that Pliant

terminated her to reduce costs. This evidence does not go to the validity of the

agency's action, and thus RCW 34.05.562(1 )(c) does not apply.




       45 See id, at 77.

      46 State v. Dye, 178Wn.2d 541, 548, 309 P.3d 1192 (2013) (Quoting In re
Marriage of Littlefield. 133 Wn.2d 39, 46-47, 940 P.2d 1362 (1997)).

       47 id, (quoting Littlefield, 133 Wn.2d at 47).
                                              14
No. 71025-7-1/15


       RCW 34.05.566(7) also does not apply because that statute does not deal

with the admission of evidence. The context of RCW 34.05.566(7) shows that

the statute does not grant the superior court authority to admit new evidence, but

instead allows the court to add evidence that was before the agency to the

administrative record. The statute as a whole deals with the costs and

transmission of the agency record to a reviewing court, not the admission of new

evidence.48

      Additionally, if RCW 34.05.566(7) gave courts discretion to admit new

evidence, it would bypass the limitations created by RCW 34.05.562. RCW

34.05.566(7) does not provide any standards for the admission of new evidence,

thus the court would have complete discretion. RCW 34.05.562 would become

effectively meaningless, as the court could always admit evidence under RCW

34.05.566(7) instead.

       Therefore, the superior court's decision is untenable because it admitted

the supplemental evidence on the bases of misapplying two statutes.

Accordingly, it abused its discretion.

        Kopp argues that the superior court properly admitted the evidence

because the evidence is material to her case. Kopp cites the dissent in Rios v.

Department of Labor & Industries, to support the proposition that the court may




       48 See RCW 34.05.566.


                                            15
No. 71025-7-1/16


take additional evidence if it relates to a material issue of fact.49 But Rios is not

helpful because the dissent does not control the rule of the case.

       Moreover, Kopp misleadingly quotes part of a sentence out of context.

She quotes "'. . . RCW 34.05.514 states how and when the agency is to respond,

and states that the court may hear evidence, pursuant to RCW 34.05.562, on

material issues of fact.'"50 But the sentence reads: "[W]here an agency has

failed to perform a duty required by law... the court may hear evidence,

pursuant to RCW 34.05.562, on material issues of fact."51 In this case, there is

no basis to contend that the Department failed to perform a duty required by law.

Accordingly, Rios does not apply.

           Kopp also does not explain why she failed to present this evidence to the

ALJ or the Commissioner. Allowing Kopp to present new evidence before the

superior court simply because it is material to her case would improperly allow

her to retry her case.52 Thus, RCW 34.05.562 does not provide a legal basis for

supplementing the agency record in this case.

           Kopp fails to argue why RCW 34.05.566(7) applies in this case apart from

quoting its plain text. Thus, we do not address this aspect of her claim any

further.




       49 Response Brief of Respondent at 29 (citing Rios v. Dep't of Labor &
Indus., 145 Wn.2d 483, 39 P.3d 961 (2002) (Madsen, J. dissenting)).

       50 Id, (quoting Rios. 145 Wn.2d at 514-15).

       51 Rios, 145 Wn.2d at 514-15 (emphasis added).

           52 See Motlev-Motlev. 127 Wn. App. at 77.


                                              16
No. 71025-7-1/17


       Notwithstanding the erroneous supplementation of the record by the

superior court, the error is harmless. "'A harmless error is an error which is

trivial, or formal, or merely academic, and was not prejudicial to the substantial

rights of the party assigning it, and in no way affected the final outcome of the

case.'"53 In this case, the error did not affect the outcome.

                                ATTORNEY FEES

       The Department argues that if we reverse the superior court, we should

also reverse its judgment granting Kopp fees. We agree.

                                Superior Court Fees

       RCW 50.32.160 provides that when an individual appeals an

unemployment compensation decision, the court must determine a reasonable

amount of fees, and if it reverses or modifies the commissioner's decision, it must

award fees and costs to the individual.54

       Here, the superior court granted Kopp attorney fees and costs under that

statute, as the court reversed the Commissioner's decision. We have concluded

that the superior court improperly reversed the decision. Because the superior

court did not properly reverse the Commissioner's decision, its award of attorney

fees was incorrect under a plain reading of RCW 50.32.160.

                                  Fees on Appeal

       Kopp argues that she is entitled to fees on appeal. She is mistaken.



       53 In re Pet, of Pouncv. 168 Wn.2d 382, 391, 229 P.3d 678 (2010) (quoting
State v. Britton. 27 Wn.2d 336, 341, 178 P.2d 341 (1947)).

       54 RCW 50.32.160.


                                             17
No. 71025-7-1/18



      As stated earlier, RCW 50.32.160 mandates courts to award attorney fees

when they reverse or modify the commissioner's decision. Because we reverse

the superior court's decision, reinstating the Commissioner's decision, Kopp is

not entitled to attorney fees on appeal.

      We reverse the superior court's decision on the merits and its award of

attorney fees to Kopp in the superior court. This reinstates the Commissioner's

decision. We deny Kopp's request for attorney fees on appeal.



                                                       G*?.
WE CONCUR:




  h*4\ jf.



                                                                                m
                                                                                CI
                                                                                       -n
                                                                                TO




                                                                                  CD




                                           18